Dissenting Opinion by
Judge Crumlish, Jr. :
After miscroscopic reading of the definition of “public transportation” and upon reflective consideration of the economic and administrative practicalities of a unified system in Pittsburgh, I can reach no other conclusion but that this was a service, although not specifically delineated at the time of the enactment of the governing section cited by the majority, belonging nowhere but in the domain of its local transportation facility, namely, the Port Authority. The expansive rationale of the majority does not lead, in my judgment, to its suggested inescapable conclusion that there is little, if any, question as to the soundness of its interpretation.